                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

 WILLIAM PAUL BURCH,                        §
                                            §
      Plaintiff,                            §
                                            §
 v.                                         §   Civil Action No. 4:19-cv-00351-P-BP
                                            §
 BANK OF AMERICA, N.A.,                     §
                                            §
                                            §
      Defendant.                            §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. See ECF No. 20. No objections were filed, and the Magistrate

Judge’s recommendation is ripe for review. The Court reviewed the Magistrate Judge’s

findings, conclusions, and recommendation for plain error. Finding none, the undersigned

District Judge is of the opinion that the Findings, Conclusions, and Recommendation of

the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of

the Court.

        Accordingly, this matter is WITHDRAWN from United States Magistrate Judge

Hal R. Ray, Jr. and REFERRED to United States Bankruptcy Judge Mark X. Mullin

pursuant to this Court’s Miscellaneous Order No. 33.

        SO ORDERED on this 30th day of September, 2019.




                                     Mark T. Pittman
                                     UNITED STATES DISTRICT JUDGE
